Callahan and O’Donnell, JJ. (dissenting).
Special Term properly exercised its discretion in granting the motion to renew pursuant to CPLR 2221 to include additional evidence (an expert’s affidavit). The statute permits a motion to renew for the purpose of supplying defects in proof or offering new or additional evidence (see Siegel, NY Prac, § 254, p 314). The application is not limited to the time within which an appeal may be taken (Prude v County of Erie, 47 AD2d 111, 114), as the court continues to possess inherent discretionary power to reconsider its own order in the interest of substantial justice (Matter of Unterman, 57 AD2d 745,746). Furthermore, the court has discretion to grant renewal even upon facts known to the movant at the time of the original motion (Esa v New York Prop. Ins. Underwriting Assn., 89 AD2d 865, 866; Coastal Pollution Control Servs, v Poughkeepsie Housing Auth., 78 AD2d 847). (Appeal from order of Supreme Court, Monroe County, John J. Conway, J. — summary judgment.) Present — Dillon, P. J., Callahan, Doerr, O’Donnell and Moule, JJ.